Case 15-44931-elm11 Doc 1214 Filed 05/16/19                 Entered 05/16/19 15:35:07           Page 1 of 2



 Michael D. Warner, Esq. (TX Bar No. 00792304)          Robert M. Hirsh, Esq. (Admitted Pro Hac Vice)
 COLE SCHOTZ P.C.                                       George Angelich, Esq. (Admitted Pro Hac Vice)
 301 Commerce Street, Suite 1700                        ARENT FOX, LLP
 Fort Worth, TX 76102                                   1301 Avenue of the Americas, Floor 42
 Tel:    (817) 810-5250                                 New York, NY 10019
 Fax:    (817) 810-5255                                 Tel:    (212) 484-3900
 Email: mwarner@coleschotz.com                          Fax:    (212) 484-3990
                                                        Email: robert.hirsh@arentfox.com
                                                        Email: george.angelich@arentfox.com

 Counsel for the Creditor Trust

                        IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


 In re                                                          Chapter 11

 Energy & Exploration Partners, Inc., et al.,                   Case No. 15-44931 (ELM)

                                  Debtors. 1                    (Jointly Administered)



                     NOTICE OF CANCELATION OF HEARING ON
           CREDITOR TRUST’S SEVENTH OMNIBUS OBJECTION TO CLAIMS,
          SOLELY AS TO THE CLAIM OF HAROLD L. METZLER (CLAIM NO. 350)


          PLEASE TAKE NOTICE that on December 7, 2018, the Creditor Trust for Energy &

 Exploration Partners, Inc. (the “Creditor Trust”), through Peter Kravitz, as Creditor Trustee, by

 and through its undersigned counsel filed the following in connection with these chapter 11

 cases:

          •   the Seventh Omnibus Objection to Claims (Insufficient Documentation Claims) (No

              Liability Claims) (Amended and Superseded Claims) (Duplicative Claims) (Late



 1
   The Debtors in these chapter 11 cases are: Energy & Exploration Partners, LLC (8621); Energy & Exploration
 Partners Operating GP, LLC (4266); and Energy & Exploration Partners Operating, LP (4049). The Reorganized
 Debtors’ main corporate and mailing address for purposes of these chapter 11 cases is: Energy & Exploration
 Partners, 420 Throckmorton St., Suite 1200, Fort Worth, TX 76102.
Case 15-44931-elm11 Doc 1214 Filed 05/16/19            Entered 05/16/19 15:35:07       Page 2 of 2



            Filed Claims) (No Amount Claims) [Docket. No. 1140] (the “Seventh Omnibus

            Objection”).

        PLEASE TAKE FURTHER NOTICE that the hearing set to be heard on May 20,

 2019, at 1:30 p.m., solely as to the objections to the claim of Harold L. Metzler (Claim No. 350),

 has been canceled. The foregoing cancelation is without prejudice to the Parties rights to reset

 the foregoing matter for future hearing.

 Dated: May 16, 2019                        /s/ Michael D. Warner
                                            Michael D. Warner, Esq. (TX Bar No. 00792304)
                                            COLE SCHOTZ, P.C.
                                            301 Commerce Street, Suite 1700
                                            Fort Worth, Texas 76102
                                            Tel.: (817) 810-5250
                                            Fax.: (817) 810-5255
                                            Email: mwarner@coleschotz.com

                                            And

                                            Robert M. Hirsh, Esq. (Admitted Pro Hac Vice)
                                            George Angelich, Esq. (Admitted Pro Hac Vice)
                                            ARENT FOX, LLP
                                            1301 Avenue of the Americas, Floor 42
                                            New York, NY 10019
                                            Tel: (212) 484-3900
                                            Fax: (212) 484-3990
                                            Email: robert.hirsh@arentfox.com
                                            Email: george.angelich@arentfox.com

                                            Counsel for the Creditor Trust




                                                  2
